United States Court of Appeals
      for the Federal Circuit
                 ______________________

   AUTOMOTIVE BODY PARTS ASSOCIATION,
             Plaintiff-Appellant

                            v.

       FORD GLOBAL TECHNOLOGIES, LLC,
                Defendant-Appellee
              ______________________

                       2018-1613
                 ______________________

   Appeal from the United States District Court for the
Eastern District of Michigan in No. 2:15-cv-10137-LJM-
RSW, Judge Laurie J. Michelson.
                 ______________________

         SEALED OPINION ISSUED: July 11, 2019
         PUBLIC OPINION ISSUED: July 23, 2019 *
                ______________________

   ROBERT GLENN OAKE, JR., Oake Law Office, Allen, TX,
argued for plaintiff-appellant. Also represented by PAUL
KITTINGER, Cardelli Lanfear PC, Royal Oak, MI.

    JESSICA LYNN ELLSWORTH, Hogan Lovells US LLP,
Washington, DC, argued for defendant-appellee. Also rep-
resented by KATHERINE BOOTH WELLINGTON; FRANK A.


   *   This opinion was originally filed under seal and has
been unsealed in full.
2           AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC




ANGILERI, MARC LORELLI, Brooks Kushman PC, Southfield,
MI.
                ______________________

    Before HUGHES, SCHALL, and STOLL, Circuit Judges.
STOLL, Circuit Judge.
     This case involves both differences and similarities be-
tween design patents and utility patents. A design patent
protects a “new, original and ornamental design for an ar-
ticle of manufacture.” 35 U.S.C. § 171(a). While estab-
lished law bars design patents on primarily functional
designs for lack of ornamentality, utility patents must be
functional to be patentable. In many other ways though,
design and utility patents are similar. Section 171(b) of
Title 35 demands as much, directing that the requirements
that apply to “patents for inventions shall apply to patents
for designs” unless otherwise provided.
     Here, we decide what types of functionality invalidate
a design patent and determine whether long-standing
rules of patent exhaustion and repair rights applicable to
utility patents also apply to design patents. Automotive
Body Parts Association (ABPA) asks us to hold that the
aesthetic appeal—rather than any mechanical or utilitar-
ian aspect—of a patented design may render it functional.
And it asks us to expand the doctrines of exhaustion and
repair to recognize the “unique nature” of design patents.
Both theories invite us to rewrite established law to permit
ABPA to evade Ford Global Technologies, LLC’s patent
rights. We decline ABPA’s invitation and affirm the dis-
trict court’s summary judgment.
                        BACKGROUND
                              I
    Ford’s U.S. Patent No. D489,299 and U.S. Patent
No. D501,685 protect designs used in certain models of
Ford’s F-150 trucks. The D’299 patent, titled “Exterior of
AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC           3



Vehicle Hood,” claims “[t]he ornamental design for exterior
of vehicle hood.” Figure 1, below, illustrates the hood.




The D’685 patent, titled “Vehicle Head Lamp,” claims
“[t]he ornamental design for a vehicle head lamp,” as
shown in Figures 1 and 2, reproduced below.




The inventors of these designs are artists holding Bachelor
of Fine Arts degrees from the College for Creative Studies.
In a declaration, one inventor explained that the inventors
had “full control and responsibility for the exterior appear-
ance of the . . . Ford F-150 truck,” that “the design team
created and selected part designs based on aesthetic ap-
pearance,” and that although engineers reviewed the final
designs, “[t]here were no changes to the aesthetic
4           AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC




designs of the[] parts based on engineering or functional
requirements.” J.A. 2538–39.
                             II
    ABPA, an association of companies that distribute au-
tomotive body parts, clashed with Ford at the International
Trade Commission when Ford accused a number of ABPA
members of infringing the D’299 and D’685 patents, among
others. The ITC actions eventually settled, but only after
the administrative law judge ruled that “respondents’ [in-
validity] defense that the asserted patents do not comply
with the ornamentality requirement of 35 U.S.C. § 171 has
no basis in the law,” J.A. 256, and that “there is no legal
basis for respondents’ assertion of [unenforceability based
on] either the patent exhaustion or permissible repair doc-
trines,” J.A. 242.
     Undeterred, ABPA sued Ford in district court, seeking
a declaratory judgment of invalidity or unenforceability of
the D’299 and D’685 patents. ABPA eventually moved for
summary judgment. The district court considered ABPA’s
arguments and denied the motion, noting that ABPA “ef-
fectively ask[ed] this Court to eliminate design patents on
auto-body parts.” Auto. Body Parts Ass’n v. Ford Glob.
Techs., LLC, 293 F. Supp. 3d 690, 694 (E.D. Mich. 2018).
Though Ford had not moved for summary judgment, the
district court announced its intention to enter judgment in
favor of Ford sua sponte pursuant to Federal Rule of Civil
Procedure 56(f)(1). Id. at 707. ABPA responded, agreeing
that it had not “include[d] any additional argument, au-
thorities, or evidence beyond that which has already been
considered by this Court,” and stating that it “d[id] not ob-
ject to the prompt entry of final judgment so that [it could]
file a notice of appeal.” J.A. 2149. The district court en-
tered summary judgment, and ABPA appeals.
AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC           5



                        DISCUSSION
    We review the district court’s sua sponte grant of sum-
mary judgment under the law of the regional circuit. See
Charles Mach. Works, Inc. v. Vermeer Mfg. Co., 723 F.3d
1376, 1378 (Fed. Cir. 2013). In the Sixth Circuit, “[t]he
substance of the district court’s decision is reviewed de
novo under the normal standards for summary judgment.”
Leffman v. Sprint Corp., 481 F.3d 428, 430 (6th Cir. 2007)
(“The district court’s procedural decision to enter summary
judgment sua sponte, however, is reviewed for abuse of dis-
cretion.” (quoting Shelby Cty. Health Care Corp. v. S.
Council of Indus. Workers Health & Welfare Trust Fund,
203 F.3d 926, 931 (6th Cir. 2000))). Accordingly, we deter-
mine whether, after weighing all inferences in favor of
ABPA, Ford is entitled to judgment as a matter of law. 1 See
Leary v. Daeschner, 349 F.3d 888, 897 (6th Cir. 2003).
                              I
    We first address ABPA’s invalidity arguments. Sec-
tion 171 of Title 35 authorizes patents claiming “new, orig-
inal and ornamental design[s] for an article of
manufacture.” 35 U.S.C. § 171(a) (emphasis added). Our
precedent gives weight to this language, holding that a de-
sign patent must claim an “ornamental” design, not one
“dictated by function.” See, e.g., High Point Design LLC v.
Buyers Direct, Inc., 730 F.3d 1301, 1315 (Fed. Cir. 2013).
We have recognized, however, that a valid design may con-
tain some functional elements. After all, “a design patent’s



    1   Ordinarily, we review a district court’s determina-
tion of whether a patented design is invalid due to func-
tionality for clear error. See Ethicon Endo-Surgery, Inc. v.
Covidien, Inc., 796 F.3d 1312, 1328 (Fed. Cir. 2015). ABPA
invites us to revisit this standard and establish de novo re-
view. Given the de novo standard inherent in review of
summary judgment, we do not reach this question.
6           AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC




claim protects an article of manufacture, which ‘necessarily
serves a utilitarian purpose.’” See Sport Dimension, Inc. v.
Coleman Co., 820 F.3d 1316, 1320 (Fed. Cir. 2016) (quoting
L.A. Gear, Inc. v. Thom McAn Shoe Co., 988 F.2d 1117,
1123 (Fed. Cir. 1993)). But a design patent may not claim
a “primarily functional” design. Id. “If [a] particular de-
sign is essential to the use of the article, it can not be the
subject of a design patent.” L.A. Gear, 988 F.2d at 1123.
    While “[w]e have not mandated applying any particu-
lar test,” certain considerations assist courts in assessing
whether a design is dictated by function. Ethicon, 796 F.3d
at 1329. These include:
    [W]hether the protected design represents the best
    design; whether alternative designs would ad-
    versely affect the utility of the specified article;
    whether there are any concomitant utility patents;
    whether the advertising touts particular features
    of the design as having specific utility; and whether
    there are any elements in the design or an overall
    appearance clearly not dictated by function.
Berry Sterling Corp. v. Pescor Plastics, Inc., 122 F.3d 1452,
1456 (Fed. Cir. 1997). We have often emphasized the pres-
ence or absence of alternative designs, noting that the ex-
istence of “several ways to achieve the function of an article
of manufacture,” though not dispositive, increases the like-
lihood that a design serves a primarily ornamental pur-
pose. Id. (quoting L.A. Gear, 988 F.2d at 1123); see also
Nordock, Inc. v. Sys. Inc., 803 F.3d 1344, 1361 (Fed. Cir.
2015) (affirming ornamentality where record showed “al-
ternate designs available achieve the same utilitarian pur-
pose”), vacated on other grounds, 137 S. Ct. 589 (2016);
Rosco, Inc. v. Mirror Lite Co., 304 F.3d 1373, 1378
(Fed. Cir. 2002) (“[I]f other designs could produce the same
or similar functional capabilities, the design of the article
in question is likely ornamental, not functional.”).
AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC            7



                              A
    ABPA posits (without record support) that consumers
seeking replacement parts prefer hoods and headlamps
that restore the original appearance of their vehicles. It
concludes that there is a functional benefit to designs that
are aesthetically compatible with those vehicles. See, e.g.,
Appellant’s Br. 8–9 (“The function of the claimed designs
includes their appearance . . . .”). From there, rather than
arguing that Ford’s designs are functional because they
achieve some mechanical or utilitarian goal, ABPA argues
that Ford’s hood and headlamp designs are functional be-
cause they aesthetically match the F-150 truck. But ABPA
does not identify, nor can we find, any design patent case
ruling aesthetic appeal of this type functional.
    We hold that, even in this context of a consumer pref-
erence for a particular design to match other parts of a
whole, the aesthetic appeal of a design to consumers is in-
adequate to render that design functional. As the Supreme
Court acknowledged almost 150 years ago, “giving certain
new and original appearances to a manufactured article
may enhance its salable value, [and] may enlarge the de-
mand for it.” Gorham Mfg. Co. v. White, 81 U.S. 511, 525
(1871). But regardless of the market advantage conferred
by a patented appearance, competitors may not utilize a
protected design during the patent’s life. See id.; see also
35 U.S.C. § 289. To hold that designs that derive commer-
cial value from their aesthetic appeal are functional and
ineligible for protection, as ABPA asks, would gut these
principles. The very “thing . . . for which [the] patent is
given, is that which gives a peculiar or distinctive appear-
ance,” its aesthetic. Gorham, 81 U.S. at 525. If customers
prefer the “peculiar or distinctive appearance” of Ford’s de-
signs over that of other designs that perform the same me-
chanical or utilitarian functions, that is exactly the type of
market advantage “manifestly contemplate[d]” by Con-
gress in the laws authorizing design patents. Id.
8           AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC




                              B
     ABPA’s contrary arguments are unpersuasive. It first
asks us to borrow the principle of “aesthetic functionality”
from trademark law. In that context, courts have ex-
plained that a party cannot use trademark protection to
prevent its competitors from using “important product in-
gredient[s],” Qualitex Co. v. Jacobson Prods. Co., 514 U.S.
159, 170 (1995), or “from making their products as visually
entrancing as [its] own,” Pub’ns Int’l, Ltd. v. Landoll, Inc.,
164 F.3d 337, 339 (7th Cir. 1998) (Posner, J.) (explaining
that trademark and trade dress protection are unavailable
“if consumers derive a value from the fact that a product
looks a certain way that is distinct from the value of know-
ing at a glance who made it”). In Qualitex, the Supreme
Court permitted a party to trademark a particular color
only after explaining that protection might not be available
if the “color serve[d] a significant nontrademark function.”
Qualitex, 514 U.S. at 170.
    ABPA acknowledges that no court has applied “aes-
thetic functionality” to design patents, but it asks us to be-
come the first. Appellant’s Br. 28–29. We decline. Though
trademarks and design patents have certain similarities,
see id. at 29–30, it does not follow that trademark princi-
ples apply equally to design patents. Trademarks and de-
sign patents serve different purposes and have different
governing law. Trademarks promote competition by per-
mitting a perpetual monopoly over symbols that “distin-
guish[] a firm’s goods and identif[y] their source, without
serving any other significant function.” Qualitex, 514 U.S.
at 166. Trademarks ensure that a particular producer
reaps the rewards—and bears the risks—of its products’
quality and desirability. See id. at 163–64. It follows that
a company may not indefinitely inhibit competition by
trademarking features, whether utilitarian or aesthetic,
“that either are not associated with a particular producer
or that have value to consumers that is independent of
identification.” Pub’ns Int’l, 164 F.3d at 339; see also
AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC           9



Qualitex, 514 U.S. at 164–65 (holding companies may not
“inhibit[] legitimate competition” by trademarking desira-
ble features to “put competitors at a significant non-repu-
tation-related disadvantage”). In contrast, design patents
expressly grant to their owners exclusive rights to a partic-
ular aesthetic for a limited period of time. See Qualitex,
514 U.S. at 164; see also U.S. Const. art. I, § 8, cl. 8. The
considerations that drive the aesthetic functionality doc-
trine of trademark law simply do not apply to design pa-
tents.
    ABPA also attempts to justify its functionality argu-
ment with reference to our case law, but it misunderstands
our precedent. In Best Lock Corp. v. Ilco Unican Corp.,
94 F.3d 1563 (Fed. Cir. 1996), we considered a design pa-
tent for a key “blade,” the portion of the key that interacts
with a lock to open or close it. Id. at 1564. The parties
agreed that “the key blade must be designed as shown in
order to perform its intended function—to fit into its corre-
sponding lock’s keyway. An attempt to create a key blade
with a different design would necessarily fail because no
alternative blank key blade would fit the corresponding
lock.” Id. at 1566. On those facts, we affirmed the district
court’s finding that the claimed key blade design was dic-
tated solely by function, and the design patent was invalid.
Id. ABPA argues that only Ford’s patented designs aes-
thetically “match” the F-150, 2 and attempts to analogize
Best Lock to the instant case. But Best Lock turned on the
admitted fact that no alternatively designed blade would
mechanically operate the lock—not that the blade and lock



    2   ABPA also briefly suggests that insurers require
repair parts to use Ford’s original designs with the F-150
but cites no evidentiary support. ABPA’s own witness ex-
plained that insurers simply pay a sum of money for re-
pairs; they do not dictate whether a repair is even made.
J.A. 1312.
10          AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC




were aesthetically compatible. Id.; see also Static Control
Components, Inc. v. Lexmark Int’l, Inc., 697 F.3d 387, 395,
422 (6th Cir. 2012) (holding a printer cartridge design func-
tional where “each company’s cartridges will work with
only its brand of printers” and “the design of the printer
dictated the exact design of the cartridge”).
     Best Lock is distinguished for yet another reason. Ford
introduced abundant evidence of alternative headlamp and
hood designs that physically fit its trucks. See Auto. Body
Parts, 293 F. Supp. 3d at 703 (reproducing images);
J.A. 2442–43. ABPA’s own witnesses testified to the exist-
ence of “performance parts” that have a different “design or
shape” than the manufacturer’s parts so that they have
“some aesthetic appeal or something like that.” J.A. 940–
41; see also J.A. 1312–13 (testifying that customers select
performance parts because “[t]hey want [their vehicles] to
look different”). And ABPA admitted that a “performance
part” “will fit the associated vehicle . . . but may differ in
appearance from the original part.” J.A. 1330; see also
J.A. 1340 (same). On these facts, Best Lock bears little sim-
ilarity to this case.
    Similarly, ABPA urges us to rule that Ford’s designs
are not a “matter of concern” to consumers. We have ex-
plained that a design is generally not a “matter of concern,”
and lacks ornamentality, if it may not be observed or if it
is assessed only for functionality. See In re Webb, 916 F.2d
1553, 1557–58 (Fed. Cir. 1990). ABPA avers that consum-
ers assess Ford’s designs only to assess their aesthetic com-
patibility with the F-150. But by definition, if a consumer
assesses the aesthetic of a design in considering whether to
purchase it, the design is a matter of concern. See id. In-
deed, ABPA and its witnesses admitted that customers se-
lect replacement parts from among multiple different
designs based on their preferred aesthetic, further under-
mining ABPA’s position. See J.A. 940–41, 1312–13, 1330,
1340. And regardless, the district court found that “it is
beyond reasonable debate that the design of an auto-body
AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC           11



part is important to consumers at least when they are de-
ciding which car to buy.” Auto. Body Parts, 293 F. Supp. 3d
at 701. ABPA fails to explain how that well-supported
finding constitutes error.
     Finally, ABPA asks this court to rule, as a matter of
policy, that Ford’s design patents may be enforced only in
the initial market for sale of the F-150, and not in the mar-
ket for replacement components. Appellant’s Br. 36.
ABPA argues that a market-specific rule is appropriate be-
cause customers have different concerns in different con-
texts. It declares that customers care about design in the
initial sales market, but not when they select replacement
parts. But ABPA cites no supporting facts. Instead, it ig-
nores abundant record evidence regarding performance
parts available as replacements for customers who “want
[their vehicles] to look different.” J.A. 1312–13. It cites no
patent case to support its argument. And it seeks to side-
step our precedent, which asks “whether at some point in
the life of the article an occasion (or occasions) arises when
the appearance of the article becomes a ‘matter of con-
cern.’” Webb, 916 F.2d at 1557 (emphasis added). Finding
neither legal nor factual support for ABPA’s argument, we
reject it. 3 We therefore affirm the district court’s determi-
nation that ABPA failed, as a matter of law, to prove Ford’s
designs functional by clear and convincing evidence. See
Ethicon, 796 F.3d at 1328 (discussing burden and standard
of proof).




    3    A bill seeking to create a market-based analysis
specifically for auto-body design patents was introduced in
a previous Congress but has not become law. See PARTS
Act, S. 780, 113th Cong. (2013); J.A. 664. “[I]t is not our
job to apply laws that have not yet been written.” See Sony
Corp. of Am. v. Universal City Studios, Inc., 464 U.S. 417,
456 (1984).
12          AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC




                             II
    We next address ABPA’s contention that Ford’s pa-
tents are unenforceable against its members under the re-
lated doctrines of exhaustion and repair.
                             A
     “The franchise which the patent grants, consists alto-
gether in the right to exclude every one from making, us-
ing, or vending the thing patented, without the permission
of the patentee.” Bloomer v. McQuewan, 55 U.S. 539, 549
(1852). But when the patentee sells his invention, the
thing sold “is no longer within the limits of the monopoly.”
Id.; see also United States v. Masonite Corp., 316 U.S. 265,
277–78 (1942). This “well-established” rule, dubbed ex-
haustion, “marks the point where patent rights yield to the
common law principle against restraints on alienation.”
Impression Prods., Inc. v. Lexmark Int’l, Inc., 137 S. Ct.
1523, 1531 (2017). An authorized sale compensates the pa-
tentee for his invention. After such a sale, the patentee
may no longer “‘control the use or disposition’ of the prod-
uct.” Id. (quoting United States v. Univis Lens Co.,
316 U.S. 241, 250 (1942)). And the purchaser may use or
dispose of that product without incurring liability for in-
fringement. See, e.g., ExcelStor Tech., Inc. v. Papst Licens-
ing GMBH & Co. KG, 541 F.3d 1373, 1376 (Fed. Cir. 2008)
(“patent exhaustion is a defense to patent infringement”).
    Ford concedes that when it sells an F-150, its patents
are exhausted as to the components actually sold as part of
that truck. Oral Arg. at 17:58–18:24, http://oralargu-
ments.cafc.uscourts.gov/default.aspx?fl=2018-1613.mp3.
ABPA argues that exhaustion extends further, asserting
that the sale of an F-150 truck totally exhausts any design
patents embodied in the truck and permits use of Ford’s
designs on replacement parts so long as those parts are in-
tended for use with Ford’s trucks. See Appellant’s Br. 43–
45. But exhaustion attaches only to items sold by, or with
the authorization of, the patentee. See Jazz Photo Corp. v.
AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC              13



Int’l Trade Comm’n, 264 F.3d 1094, 1105 (Fed. Cir. 2001)
(explaining that an authorized sale “‘exhausts’ the pa-
tentee’s right to control further sale and use of that article”
but does not permit a “second creation of the patented en-
tity” (emphasis added)), overruled on other grounds by Im-
pression Prod., 137 S. Ct. at 1538; see also Bowman v.
Monsanto Co., 569 U.S. 278, 286 (2013) (“The exhaustion
doctrine is limited to the ‘particular item’ sold . . . .”).
ABPA’s members’ sales are not authorized by Ford; it fol-
lows that exhaustion does not protect them. See Helferich
Patent Licensing, LLC v. N.Y. Times Co., 778 F.3d 1293,
1302 (Fed. Cir. 2015) (“[T]he decisions finding exhaus-
tion . . . have done so only when . . . an authorized acquirer
was using the same invention by infringing the asserted
claims.” (emphases added)).
     ABPA asks us to “adapt[]” this rule for design cases.
See Appellant’s Br. 49. But we apply the same rules to de-
sign and utility patents whenever possible. See 35 U.S.C.
§ 171(b) (“The provisions of this title relating to patents for
inventions shall apply to patents for designs, except as oth-
erwise provided.”). Accordingly, we have held that princi-
ples of prosecution history estoppel, inventorship,
anticipation, and obviousness apply to both design patents
and utility patents. See, e.g., Pac. Coast Marine Wind-
shields Ltd. v. Malibu Boats, LLC, 739 F.3d 694, 702
(Fed. Cir. 2014) (“The same principles of public notice that
underlie prosecution history estoppel apply to design pa-
tents as well as utility patents.”); Hoop v. Hoop, 279 F.3d
1004, 1007 (Fed. Cir. 2002) (“We apply the same standard
of inventorship to design patents that we require for utility
patents.”); Hupp v. Siroflex of Am., Inc., 122 F.3d 1456,
1461 (Fed. Cir. 1997) (“In determining whether a design
patent is invalid based on a description in a printed publi-
cation, . . . the factual inquiry is the same as that which de-
termines anticipation by prior publication of the subject
matter of a utility patent . . . .”); In re Borden, 90 F.3d 1570,
1574 (Fed. Cir. 1996) (“Design patents are subject to the
14          AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC




same conditions on patentability as utility patents, includ-
ing the nonobviousness requirement of 35 U.S.C. § 103.”).
We see no persuasive reason to depart from this standard
for the exhaustion doctrine.
     ABPA points to the Supreme Court’s decision in
Quanta Computer, Inc. v. LG Electronics, Inc., 553 U.S. 617
(2008), to assert that we should nevertheless create a de-
sign-patent-specific rule for exhaustion.        Appellant’s
Br. 49. In Quanta, the Court rejected an attempt to exempt
method claims from exhaustion. See Quanta, 553 U.S.
at 628. After reviewing the history and purpose of the doc-
trine, the Court noted that “[o]ur precedents do not differ-
entiate transactions involving embodiments of patented
methods or processes from those involving patented appa-
ratuses or materials.” Id. at 628–29. It therefore held that
like other utility patents, method patents are exhausted by
the authorized sale of an item embodying the claimed in-
vention. Id. at 638. And accordingly, it determined that
the sale of a microprocessor embodying a method patent
exhausts that patent. See id. It did not, however, hold that
purchasers of those microprocessors could make their own,
new microprocessors using the patented invention, as
ABPA suggests. Far from supporting ABPA’s position,
Quanta supports our reluctance to establish special rules
for design patents—our precedents do not differentiate
transactions involving embodiments of patented designs
from those involving patented processes or methods. See,
e.g., Jazz Photo, 264 F.3d at 1110 (“[T]he principle of ex-
haustion applies to the design patents as well as to the util-
ity patents.”).
                              B
    ABPA’s right of repair argument is equally unpersua-
sive. The right of use transferred to a purchaser by an au-
thorized sale “include[s] the right to repair the patented
article.” Kendall Co. v. Progressive Med. Tech., Inc.,
85 F.3d 1570, 1573 (Fed. Cir. 1996). The right of repair
AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC          15



does not, however, permit a complete reconstruction of a
patented device or component. See Helferich, 778 F.3d
at 1303–05 (noting purchaser cannot recreate patented
product); Kendall, 85 F.3d at 1573–74 (explaining that
while a purchaser may not undertake a “complete ‘recon-
struction’” of the patented device, he may replace “individ-
ual unpatented components” of the patented article
(emphasis added)). And it does not permit a purchaser to
infringe other patents by manufacturing separately pa-
tented components of the purchased article. See Aro Mfg.
Co. v. Convertible Top Replacement Co., 365 U.S. 336, 346
(1961) (“[R]eplacement of a spent, unpatented element does
not constitute reconstruction. The decisions of this Court
require the conclusion that reconstruction of a patented en-
tity, comprised of unpatented elements, is limited to such
a true reconstruction of the entity as to ‘in fact make a new
article’ . . . .” (emphasis added) (quoting United States v.
Aluminum Co. of Am., 148 F.2d 416, 425 (2d Cir. 1945)
(Hand, J.))); Helferich, 778 F.3d at 1303–05 (noting prohi-
bition on reconstruction).
    ABPA argues that purchasers of Ford’s F-150 trucks
are licensed to repair those trucks using replacement parts
that embody Ford’s hood and headlamp design patents.
But straightforward application of long-standing case law
compels the opposite conclusion. Over 150 years ago, a
New Hampshire court considered facts similar to those of
this case in Aiken v. Manchester Print Works, 1 F. Cas. 245
(C.C.D.N.H. 1865). There, the patentee sold a patented
knitting machine whose needles wore out on a regular ba-
sis. Id. at 245–46. Though the needles were covered by a
separate patent, the accused infringers argued that they
could properly manufacture replacement needles to con-
tinue using the knitting machine they had purchased. The
court disagreed, holding that “the needle is subject to a pa-
tent, and in making and using it they have infringed.” Id.
at 247. It distinguished an earlier Supreme Court case in
which a purchaser had been permitted to replace the
16          AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC




knives used in a patented cutting machine, noting “the cut-
ters and knives, in [Wilson v. Simpson, 50 U.S. 109 (1850)],
were not subject to a patent.” Id. The Supreme Court en-
dorsed Aiken’s reasoning in Morgan Envelope Co. v. Albany
Perforated Wrapping Paper Co., 152 U.S. 425, 435–36
(1894), and its reasoning governs here. Ford’s patents
claim “[t]he ornamental design for exterior of vehicle hood,”
see D’299 patent, Claim, and “[t]he ornamental design for
a vehicle head lamp,” see D’685 patent, Claim. The designs
may be embodied in the hoods and headlamps that form
part of the full F-150 truck or in separate hoods and head-
lamps. But though a sale of the F-150 truck permits the
purchaser to repair the designs as applied to the specific
hood and headlamps sold on the truck, the purchaser may
not create new hoods and headlamps using Ford’s designs.
Like the needles in Aiken, such new hoods and headlamps
are subject to Ford’s design patents, and manufacturing
new copies of those designs constitutes infringement.
    ABPA attempts to distinguish Aiken and its progeny by
asserting that these cases apply only to utility patents.
ABPA urges us to adopt a new rule that recognizes the
“unique nature” of design patents. See Appellant’s Reply
Br. 18. In particular, ABPA claims that the statutory lan-
guage authorizing design patents dictates such a rule. Un-
like 35 U.S.C. § 101, which authorizes utility patents for a
“process, machine, manufacture, or composition of matter,
or any new and useful improvement thereof,” 35 U.S.C.
§ 171 permits design patents for a “design for an article of
manufacture.” ABPA argues that because “article of man-
ufacture,” is a term broad enough to include both a product
component and the product itself, see Samsung Elecs. Co.
v. Apple Inc., 137 S. Ct. 429, 434 (2016), sale of either the
component (i.e., the hood or headlamp) or the whole prod-
uct (i.e., the F-150) totally exhausts a design patent and
permits unlimited repair. See Appellant’s Br. 43–58.
     We disagree. In our view, the breadth of the term “ar-
ticle of manufacture” simply means that Ford could
AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC         17



properly have claimed its designs as applied to the entire
F-150 or as applied to the hood and headlamp. To deter-
mine what repair rights apply, we look to what Ford actu-
ally claimed. As always, “the name of the game is the
claim.” Arlington Indus., Inc. v. Bridgeport Fittings, Inc.,
632 F.3d 1246, 1255 n.2 (Fed. Cir. 2011) (quoting Giles S.
Rich, The Extent of the Protection and Interpretation of
Claims–American Perspectives, 21 Int’l Rev. Indus. Prop. &
Copyright L. 497, 499, 501 (1990)). Ford chose to claim de-
signs as applied to portions of particular components, and
the law permits it to do so. See, e.g., Samsung, 137 S. Ct.
at 435; Gorham, 81 U.S. at 512. That the auto-body com-
ponents covered by Ford’s patents may require replace-
ment does not compel a special rule. Just as the patentee
in Aiken could have only claimed the needles in conjunction
with the knitting machine, Ford could have only claimed
its design as applied to the whole truck. Unfortunately for
ABPA, Ford did not do so; the designs for Ford’s hood and
headlamp are covered by distinct patents, and to make and
use those designs without Ford’s authorization is to in-
fringe. See Aiken, 1 F. Cas. at 247. 4
    We thus reject ABPA’s attempts to develop design pa-
tent-specific exhaustion and repair rules. 5 Consequently,



    4   ABPA asserts that Ford’s purchasers are unaware
of the design patents covering the hood and headlamp and
suggests that as a result we should permit their use of the
patented designs. Appellant’s Br. 56–57. Even if purchas-
ers are unaware—and ABPA cites no factual support for
that assertion—direct infringement does not require
knowledge of a patent. See Glob.-Tech Appliances, Inc. v.
SEB S.A., 563 U.S. 754, 761 n.2 (2011) (“[A] direct in-
fringer’s knowledge or intent is irrelevant.”).
    5   As an additional argument for affirmance, Ford as-
serts that because ABPA and its members are not them-
selves the purchasers of Ford’s trucks, they cannot benefit
18           AUTO. BODY PARTS ASS’N v. FORD GLOB. TECHS., LLC




we affirm the district court’s ruling that ABPA has not
shown that Ford’s designs for an F-150 hood and headlamp
are exhausted when Ford sells an F-150 truck.
                          CONCLUSION
   Having considered the parties’ remaining arguments
and found them unpersuasive, we affirm the district court.
                          AFFIRMED
                            COSTS
     Costs to Appellee.




from an implied license to repair the trucks. See Appellee’s
Br. 43–45. For purposes of this opinion, we do not reach
this issue.